GOLDTHWAITE, J.
The true rule, with respect to the parties in such an action as this, is the one declared by the *108Court of King’s Bench, in the case of Skinner v. Stocks, (4 B & A., 437.) The action may be maintained, either in the name of the person with whom the contract was actually made, or in the names of the parties really interested. If the introduction of these names makes any difference in fact, to the defendant, by affecting his right of set off, it is supposed he could plead the set off so as to show his right; or if this could not be done, he perhaps,, could apply to the Court for relief. The case of Lloyd v. Archbowle, (2 Taunt, 324,) only decided that the action could be maintained in the name of the one with whom the contract was made, although there might be others, who were also beneficially interested, but so far as the reasoning of the Court of Common Pleas goes to sustain the proposition, that he only could sue, it is overturned by the case in the King’s Bench.
We think it sufficiently appears, that the plaintiffs had a joint interest in the slaves, for the period during which the services were rendered.
The instructions requested by the defendant, were properly refused, and the judgment is affirmed.